It gives me great pleasure to address this
forum and to share with the General Assembly my
Government’s views on issues of the highest relevance
to our Organization. But first of all, let me express our
solidarity and heartfelt condolences in connection with
the loss of life and the damage caused by Hurricane
Katrina in our host country — the United States of
America.
I wish to congratulate Mr. Jan Eliasson of
Sweden on his election to the post of President of the
General Assembly at its sixtieth session. I am sure that
under his able guidance we will make substantial
progress in implementing the decisions adopted just a
few days ago by the heads of State. At the same time,
7

let me congratulate Mr. Jean Ping of Gabon, President
of the General Assembly at its fifty-ninth session, for a
job well done. I would like also to commend Secretary-
General Kofi Annan for his skilful leadership of the
Organization in what has turned out to be a very
difficult year.
The High-level Meeting and the outcome
document reaffirmed our commitment to the core
values and principles of the United Nations Charter
and to effective multilateralism, and it identified areas
for future action. The summit has also provided us with
a unique opportunity to explore new ways to adapt the
United Nations to new realities.
The Organization was created 60 years ago.
However, the vision of its founders — to bring about a
more secure, democratic and developed world — needs
to be pursued more vigorously today. As a wise man
once said, we should be both speakers of words and
doers of deeds. I am happy that we all agree that we
need a reformed, more effective and more credible
United Nations.
The high-level segment made a fair assessment of
the progress achieved in the implementation of the
Millennium Declaration and of the Millennium
Development Goals (MDGs), as well as of the
outcomes of the major United Nations conferences and
summits.
The assessment by the world leaders was both
realistic and upbeat. They boldly assessed the status of
current and longstanding problems — extreme poverty,
hunger, disease, the HIV pandemic, child mortality,
environmental degradation, lack of good governance,
disregard for human rights and the rule of law — and
showed strength and resolve in defining steps and
actions to be taken or reinforced in order to meet our
targets, and they were cautiously optimistic about the
deadlines to be met.
Today we live in a world in which our peoples,
nations and Governments depend on each other. We
must recognize that in this interdependent and
globalized world, all threats are threats to us all. No
one is immune to them, nor does any single State have
a cure.
But how should we proceed? I believe that many
of us share the view that, in fact, we already have a
multiplicity of documents and agreed positions, as well
as many political commitments and adopted
declarations. Much has been achieved by the United
Nations, and we are proud of that. My own country has
also benefited from United Nations efforts — the
United Nations engagement in the first-ever preventive
deployment mission. That was a good example of the
effectiveness of joint efforts and cooperation.
However, turning to the main questions, we have
found that we are still lagging behind on some of the
issues to which have so strongly committed ourselves.
One of the avenues for moving forward involves
implementation and visibility. These are not new
words. Many promising United Nations ideas and
projects have been sidelined due to inappropriate
follow-up and inadequate implementation measures, or
simply due to insufficient support and funding by the
Member States. We should avoid such pitfalls.
The sooner the effects of the implementation of
our decisions become visible, the greater international
public support will be, and the greater the chances of
creating a better world for us and for generations to
come. But we should not shy away from sharing that
responsibility with all those who can assist us, with
those who have the capacity to help promote and
implement our goals. There are many positive
examples in recent memory, beginning with the greater
involvement of regional organizations, the civil sector,
non-governmental organizations, the private sector, and
so on. Let us make greater use of them. We can only
benefit.
On this occasion, I will not dwell in detail on the
processes of United Nations reform and the
strengthening of the Organization. President
Crvenkovski elaborated Macedonia’s position on those
issues here last week.
Macedonia also aligns itself with the European
Union statement. Nevertheless, allow me to say a few
words on some current United Nations reform issues of
particular interest to us. Macedonia supports the view
that human rights, the rule of law and democracy
should be given a prominent place in the United
Nations reform proposals. Freedom from fear could be
said to sum up the whole philosophy of human rights,
as former Secretary-General Dag Hammarskjöld put it.
It has long been a strong position of my country
that respect for those principles, coupled with
development, is the best conflict-prevention measure
and a vital precondition for peace and prosperity. For
that reason, we see great merit in establishing a
8

peacebuilding commission. I trust that a balanced
gender representation on the commission will only lead
to its better functioning and give added value to
peacebuilding. Furthermore, the establishment of the
human rights council must be seen as a powerful tool
to regain the values and principles originally envisaged
by the creation of the United Nations.
We are very satisfied that the concept of
“responsibility to protect” has found its well-deserved
place for the first time in a United Nations document
and welcome its endorsement.
The democracy fund is a noble idea which
deserves our full creative engagement.
Terrorism has turned into the plague of modern
times. Since the last session of the General Assembly,
many atrocious terrorist attacks have taken place
throughout the world. Our firm commitment to fighting
terrorism should engender more joint activities and
actions. Our struggle must be based on full respect for
human rights because it is human rights that terrorists
are afraid of and seek to undermine. We need further
consolidation of the global anti-terrorist coalition and
strengthened cooperation with regional organizations.
The United Nations is at the core of activities in
the area of counter-terrorism. The Republic of
Macedonia supports the elaboration of the United
Nations comprehensive counter-terrorism strategy, as
outlined by the Secretary-General in Madrid. I would
like to appeal to the Member States to agree on the
comprehensive convention on international terrorism.
This year, we took a significant step by adopting the
International Convention for the Suppression of Acts
of Nuclear Terrorism, which we signed on 16
September. The victims of recent acts of terrorism
painfully remind us to move forward.
From the very beginning, the Republic of
Macedonia has been a part of the international anti-
terrorist coalitions in Iraq and Afghanistan. Peace and
democracy-building in those two countries remain among
the key challenges to the international community and to
the Iraqis and Afghans themselves. I would like once
again to reiterate our support for their efforts to rebuild
their countries and to create better lives for their people.
Today, my country, Macedonia, is a functional,
multi-ethnic democracy. Over the past three years, we
have launched and carried out a large number of reform
projects. Our hard work has brought us closer to the
Euro-Atlantic structures. We have developed genuine
partnerships with the Union and the alliance. We
expect the European Commission to give a positive
evaluation of our achievements and Macedonia to be
granted the status of candidate at the December 2005
summit. I firmly believe that the time has come for our
European perspective to turn into a European reality. As
for the North Atlantic Treaty Organization, we expect the
invitation to join at the next enlargement summit.
The Government has recently announced its
economic programme, primarily aimed at increasing
economic growth and reducing unemployment. At the
same time, it has intensified the development of a
climate favourable to foreign investment and safe
business conduct. As a critical complement to
economic reforms, Macedonia is also focused on
reform of the judiciary and the fight against organized
crime and corruption. We have set a goal to do better.
The reforms are not easy, but we are firm in our
resolve to implement them.
Regional cooperation has become a major
characteristic of the foreign policies of all countries in
South-East Europe. We have been patiently building a
new spirit of cooperation, while at the same time
learning the true meaning of developing relations based
on mutual trust and solidarity. That includes our
bilateral relations, as well as a large number of regional
initiatives. Recognizing that reality and the need to
cooperate and to build good-neighbourly relations and
mutual confidence was not an easy undertaking, but it
is the only way ahead. We take pride in seeing the
region move forward. The Republic of Macedonia will
continue even more vigorously to pursue such policy.
There is no alternative to dialogue and all outstanding
regional issues should be resolved in that manner.
In closing, I am confident that our deliberations
will contribute to better and faster follow-up of the
commitments agreed at the High-level Plenary
Meeting. I believe that we can soon come up with
implementation mechanisms that will give life to what
was conceived by our leaders. There were many
debates, some of them very contradictory, showing
how different we are. But diversity should not prevent
us from having a common vision and goals for a better
future. That is why we are here at the United Nations.